DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wong et al (20200053545) view of Kim (20200267634).
Regarding claim 1, Wong et al discloses, a user equipment (UE), comprising:
Memory (USIM apparatus 927 fig. 9) to store a first fifth-generation globally unique temporary identifier (5G- GUTI) assigned by a first public land mobile network (PLMN) for the UE (¶ 0169, UEe 402 is a USIM apparatus 927 fig. 9, which is configured to securely store (and provide ancillary processing related to) both the legacy (4G/4.5G) GUTI and the 5G GUTI, which enables the UE.sub.e to register within the two separate networks (e.g., PLMN2 and PLMN1, respectively in FIG. 4a). In one embodiment, the 5G and 4G GUTIs are received by the UE.sub.e 402 pursuant to the registration/attach procedures of FIG. 6a (see steps 604 and 618), and stored within the USIM 927 in respective storage elements thereof e.g., SE's or cryptographically secure elements); and 
processing circuitry (fig. 9, 402), coupled with the memory (fig. 9, 927), configured to: retrieve the first 5G-GUTI from the memory (¶ 0169, UEe 402 is a USIM apparatus 927 fig. 9, which is configured to securely store (and provide ancillary processing related to) both the legacy (4G/4.5G) GUTI and the 5G GUTI, which enables the UE.sub.e to register within the two separate networks (e.g., PLMN2 and PLMN1, respectively in FIG. 4a). In one embodiment, the 5G and 4G GUTIs are received by the UE.sub.e 402 pursuant to the registration/attach procedures of FIG. 6a (see steps 604 and 618), and stored within the USIM 927 in respective storage elements thereof e.g., SE's or cryptographically secure elements);
generate a registration request message that includes the first 5G-GUTI (¶ 0131, fig. 6a, steps 602a, 604 and ¶ 0169, FIG. 6a is a ladder diagram illustrating an exemplary embodiment of a call flow for DRM-enabled UE.sub.e registration to PLMN.sub.1 and PLMN.sub.2 (e.g., HPLMN and SPLMN, respectively) according to the present disclosure. At step 602a of the methodology 600 of FIG. 6a, the UE.sub.e is configured to include data relating to PLMN.sub.1 422 and PLMN.sub.2 424. This configuration may occur upon initial setup or registration of the UE.sub.e 402, sequentially as the different PLMNs are encountered, or via yet other mechanism such as user-initiated/conducted configuration. In that PLMN.sub.1 is the HPLMN for the UE.sub.e 402, this data is resident at initial setup of the UEe within its own HPLMN, and is stored for example in the USIM of the UE.sub.e (see FIG. 9 herein). Conversely, since PLMN.sub.2 (SPLMN) is not the UE.sub.e's home network, it may obtain this information via e.g., a list of PLMN IDs (e.g., MCC+MNC) provided to the UE.sub.e 402 and stored locally thereon (for example, also in the UE.sub.e USIM); 
encode the registration request message for transmission to a fifth-generation core (5GC) network of a second PLMN (¶ 0131, 0133, fig. 6a, steps 602a, 604 and ¶ 0169, UE.sub.e 402 sends a Registration Request message to the AMF 446 (via the 5G RAN DU/CU). In one variant, the 5G registration procedures as defined in 3GPP TS 23.502 (Section 4.2.2.2), incorporated herein by reference in its entirety, are utilized for this step.); 
receive a registration accept message that includes 5G-GUTI (¶ 0135, step 608, the AMF 446 (and supporting components) respond to the Registration Request and provide the 5G-GUTI to the UE.sub.e 402. The received 5G-GUTI is used by the UE.sub.e within PLMN1 (in this scenario, the HPLMN 422). The AMF also provides the EPLMN list, which is used by the UE.sub.e for HPLMN reselection); and 
access the second PLMN using the 5G-GUTI (¶ 0135, step 608, the AMF 446 respond to the Registration Request and provide the 5G-GUTI to the UE.sub.e 402. The received 5G-GUTI is used by the UE.sub.e within PLMN1 (in this scenario, the HPLMN 422). The AMF also provides the EPLMN list, which is used by the UE.sub.e for HPLMN reselection).  
Wong et al does not specifically disclose, receive a registration accept message that includes a second 5G-GUTI.
In the same field of endeavor, Kim discloses, receive a registration accept message that includes a second 5G-GUTI; access the second PLMN using the second 5G-GUTI (¶ 0117-0118, 0121, 0136-0137, Accept message includes information indicating that the 5G-GUTI is changed or information indicating that a 5G-GUTI is newly allocated, a newly allocated 5G-GUTI may be provided to the UE by the Registration Accept message). Therefore, before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of Wong by specifically adding feature in order to enhance system performance to improving signaling overhead of mobility management and enables receiving the deregistration request message from the UE by using the new AMF so as to assign the new 5G-GUTI to the UE, so that paging is performed through the new 5G-GUTI as taught by Kim.
Regarding claim 2, Wong et al and Kim disclose in claim 1 further, Wong et al discloses, wherein the first 5G-GUTI comprises a native 5G-GUTI assigned by the second PLMN (¶ 0131, fig. 6a, steps 602a, 604 and ¶ 0169, FIG. 6a is a ladder diagram illustrating an exemplary embodiment of a call flow for DRM-enabled UE.sub.e registration to PLMN.sub.1 and PLMN.sub.2 (e.g., HPLMN and SPLMN, respectively) according to the present disclosure. At step 602a of the methodology 600 of FIG. 6a, the UE.sub.e is configured to include data relating to PLMN.sub.1 422 and PLMN.sub.2 424. This configuration may occur upon initial setup or registration of the UE.sub.e 402, sequentially as the different PLMNs are encountered, or via yet other mechanism such as user-initiated/conducted configuration. In that PLMN.sub.1 is the HPLMN for the UE.sub.e 402, this data is resident at initial setup of the UEe within its own HPLMN, and is stored for example in the USIM of the UE.sub.e (see FIG. 9 herein). Conversely, since PLMN.sub.2 (SPLMN) is not the UE.sub.e's home network, it may obtain this information via e.g., a list of PLMN IDs (e.g., MCC+MNC) provided to the UE.sub.e 402 and stored locally thereon (for example, also in the UE.sub.e USIM). 
 Regarding claim 3, Wong et al and Kim disclose in claim 1 further, Wong et al discloses, wherein the first 5G-GUTI comprises a native 5G-GUTI assigned by a third PLMN that is equivalent to the second PLMN (¶ 0131, fig. 6a, steps 602a, 604 and ¶ 0169, FIG. 6a is a ladder diagram illustrating an exemplary embodiment of a call flow for DRM-enabled UE.sub.e registration to PLMN.sub.1 and PLMN.sub.2 (e.g., HPLMN and SPLMN, respectively) according to the present disclosure. At step 602a of the methodology 600 of FIG. 6a, the UE.sub.e is configured to include data relating to PLMN.sub.1 422 and PLMN.sub.2 424. This configuration may occur upon initial setup or registration of the UE.sub.e 402, sequentially as the different PLMNs are encountered, or via yet other mechanism such as user-initiated/conducted configuration. In that PLMN.sub.1 is the HPLMN for the UE.sub.e 402, this data is resident at initial setup of the UEe within its own HPLMN, and is stored for example in the USIM of the UE.sub.e (see FIG. 9 herein). Conversely, since PLMN.sub.2 (SPLMN) is not the UE.sub.e's home network, it may obtain this information via e.g., a list of PLMN IDs (e.g., MCC+MNC) provided to the UE.sub.e 402 and stored locally thereon (for example, also in the UE.sub.e USIM).  
Regarding claim 4, Wong et al and Kim disclose in claim 1 further, Wong et al discloses, wherein the first 5G-GUTI comprises a native 5G-GUTI assigned by a third PLMN that is not the second PLMN nor equivalent to the second PLMN (¶ 0131, fig. 6a, steps 602a, 604 and ¶ 0169, FIG. 6a is a ladder diagram illustrating an exemplary embodiment of a call flow for DRM-enabled UE.sub.e registration to PLMN.sub.1 and PLMN.sub.2 (e.g., HPLMN and SPLMN, respectively) according to the present disclosure. At step 602a of the methodology 600 of FIG. 6a, the UE.sub.e is configured to include data relating to PLMN.sub.1 422 and PLMN.sub.2 424. This configuration may occur upon initial setup or registration of the UE.sub.e 402, sequentially as the different PLMNs are encountered, or via yet other mechanism such as user-initiated/conducted configuration. In that PLMN.sub.1 is the HPLMN for the UE.sub.e 402, this data is resident at initial setup of the UEe within its own HPLMN, and is stored for example in the USIM of the UE.sub.e (see FIG. 9 herein). Conversely, since PLMN.sub.2 (SPLMN) is not the UE.sub.e's home network, it may obtain this information via e.g., a list of PLMN IDs (e.g., MCC+MNC) provided to the UE.sub.e 402 and stored locally thereon (for example, also in the UE.sub.e USIM and also see Kim). 
Regarding claim 5, Wong et al and Kim disclose in claim 1 further, Wong et al discloses, wherein the registration request message is configured to register for access to the second PLMN while being connected to a first PLMN (¶ 0131, fig. 6a, steps 602a, 604 and ¶ 0169, FIG. 6a is a ladder diagram illustrating an exemplary embodiment of a call flow for DRM-enabled UE.sub.e registration to PLMN.sub.1 and PLMN.sub.2 (e.g., HPLMN and SPLMN, respectively) according to the present disclosure. At step 602a of the methodology 600 of FIG. 6a, the UE.sub.e is configured to include data relating to PLMN.sub.1 422 and PLMN.sub.2 424. This configuration may occur upon initial setup or registration of the UE.sub.e 402, sequentially as the different PLMNs are encountered, or via yet other mechanism such as user-initiated/conducted configuration. In that PLMN.sub.1 is the HPLMN for the UE.sub.e 402, this data is resident at initial setup of the UEe within its own HPLMN, and is stored for example in the USIM of the UE.sub.e (see FIG. 9 herein). Conversely, since PLMN.sub.2 (SPLMN) is not the UE.sub.e's home network, it may obtain this information via e.g., a list of PLMN IDs (e.g., MCC+MNC) provided to the UE.sub.e 402 and stored locally thereon (for example, also in the UE.sub.e USIM and also see Kim). 
 Regarding claim 6, Wong et al and Kim disclose in claim 1 further, Wong et al discloses, wherein the processing circuitry is configured to_ access the second PLMN using the second 5G-GUTI and access the first PLMN using the first 5G-GUTI  (¶ 0131, fig. 6a, steps 602a, 604 and ¶ 0169, FIG. 6a is a ladder diagram illustrating an exemplary embodiment of a call flow for DRM-enabled UE.sub.e registration to PLMN.sub.1 and PLMN.sub.2 (e.g., HPLMN and SPLMN, respectively) according to the present disclosure. At step 602a of the methodology 600 of FIG. 6a, the UE.sub.e is configured to include data relating to PLMN.sub.1 422 and PLMN.sub.2 424. This configuration may occur upon initial setup or registration of the UE.sub.e 402, sequentially as the different PLMNs are encountered, or via yet other mechanism such as user-initiated/conducted configuration. In that PLMN.sub.1 is the HPLMN for the UE.sub.e 402, this data is resident at initial setup of the UEe within its own HPLMN, and is stored for example in the USIM of the UE.sub.e (see FIG. 9 herein). Conversely, since PLMN.sub.2 (SPLMN) is not the UE.sub.e's home network, it may obtain this information via e.g., a list of PLMN IDs (e.g., MCC+MNC) provided to the UE.sub.e 402 and stored locally thereon (for example, also in the UE.sub.e USIM and also see Kim ¶ 0117-0118, 0121, 0136-0137, Accept message includes information indicating that the 5G-GUTI is changed or information indicating that a 5G-GUTI is newly allocated, a newly allocated 5G-GUTI may be provided to the UE by the Registration Accept message). Therefore, before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of Wong by specifically adding feature in order to enhance system performance to improving signaling overhead of mobility management and enables receiving the deregistration request message from the UE by using the new AMF so as to assign the new 5G-GUTI to the UE, so that paging is performed through the new 5G-GUTI as taught by Kim).
Regarding claim 7, Wong et al and Kim disclose in claim 1 further, Wong et al discloses, wherein the registration accept message comprises an indication of successful registration of the UE for both third generation partnership project (3GPP) access and non-3GPP access (¶ 0131, fig. 6a, steps 602a, 604 and ¶ 0169, FIG. 6a is a ladder diagram illustrating an exemplary embodiment of a call flow for DRM-enabled UE.sub.e registration to PLMN.sub.1 and PLMN.sub.2 (e.g., HPLMN and SPLMN, respectively) according to the present disclosure. At step 602a of the methodology 600 of FIG. 6a, the UE.sub.e is configured to include data relating to PLMN.sub.1 422 and PLMN.sub.2 424. This configuration may occur upon initial setup or registration of the UE.sub.e 402, sequentially as the different PLMNs are encountered, or via yet other mechanism such as user-initiated/conducted configuration. In that PLMN.sub.1 is the HPLMN for the UE.sub.e 402, this data is resident at initial setup of the UEe within its own HPLMN, and is stored for example in the USIM of the UE.sub.e (see FIG. 9 herein). Conversely, since PLMN.sub.2 (SPLMN) is not the UE.sub.e's home network, it may obtain this information via e.g., a list of PLMN IDs (e.g., MCC+MNC) provided to the UE.sub.e 402 and stored locally thereon (for example, also in the UE.sub.e USIM and also see Kim ¶ 0117-0118, 0121, 0136-0137, Accept message includes information indicating that the 5G-GUTI is changed or information indicating that a 5G-GUTI is newly allocated, a newly allocated 5G-GUTI may be provided to the UE by the Registration Accept message). Therefore, before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of Wong by specifically adding feature in order to enhance system performance to improving signaling overhead of mobility management and enables receiving the deregistration request message from the UE by using the new AMF so as to assign the new 5G-GUTI to the UE, so that paging is performed through the new 5G-GUTI as taught by Kim).  
Regarding claim 8, Wong et al and Kim disclose in claim 1 further, Wong et al discloses, one or more non-transitory computer-readable media storing instructions that, when executed by one or more processors (abstract, ¶ 0187), cause a fifth-generation core (5GC) network to: 
receive, from a user equipment (UE), a registration request message that includes a first fifth-generation globally unique temporary identifier (5G-GUTI) for the UE (¶ 0131, fig. 6a, steps 602a, 604 and ¶ 0169, FIG. 6a is a ladder diagram illustrating an exemplary embodiment of a call flow for DRM-enabled UE.sub.e registration to PLMN.sub.1 and PLMN.sub.2 (e.g., HPLMN and SPLMN, respectively) according to the present disclosure. At step 602a of the methodology 600 of FIG. 6a, the UE.sub.e is configured to include data relating to PLMN.sub.1 422 and PLMN.sub.2 424. This configuration may occur upon initial setup or registration of the UE.sub.e 402, sequentially as the different PLMNs are encountered, or via yet other mechanism such as user-initiated/conducted configuration. In that PLMN.sub.1 is the HPLMN for the UE.sub.e 402, this data is resident at initial setup of the UEe within its own HPLMN, and is stored for example in the USIM of the UE.sub.e (see FIG. 9 herein). Conversely, since PLMN.sub.2 (SPLMN) is not the UE.sub.e's home network, it may obtain this information via e.g., a list of PLMN IDs (e.g., MCC+MNC) provided to the UE.sub.e 402 and stored locally thereon (for example, also in the UE.sub.e USIM).   
Wong et al does not specifically disclose, receive a registration accept message that includes a second 5G-GUTI.
In the same field of endeavor, Kim discloses, receive a registration accept message that includes a second 5G-GUTI; access the second PLMN using the second 5G-GUTI (¶ 0117-0118, 0121, 0136-0137, Accept message includes information indicating that the 5G-GUTI is changed or information indicating that a 5G-GUTI is newly allocated, a newly allocated 5G-GUTI may be provided to the UE by the Registration Accept message). Therefore, before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of Wong by specifically adding feature in order to enhance system performance to improving signaling overhead of mobility management and enables receiving the deregistration request message from the UE by using the new AMF so as to assign the new 5G-GUTI to the UE, so that paging is performed through the new 5G-GUTI as taught by Kim.
Regarding claim 9, Wong et al and Kim disclose in claim 1 further, Kim discloses, wherein the instructions further cause the 5GC network to identify a change between a first access mobility function (AMF) associated with the UE to a second AMF associated with the UE (¶ 0106, 0117-0118, 0121, 0136-0137, Accept message includes information indicating that the 5G-GUTI is changed or information indicating that a 5G-GUTI is newly allocated, a newly allocated 5G-GUTI may be provided to the UE by the Registration Accept message).  
Regarding claim 10, Wong et al and Kim disclose in claim 1 further, Wong et al discloses, identify an indication from the first AMF of an existing next generation application protocol (NGAP) association for the UE towards a non-3GPP interworking function (N3IWF); identify N2 connectivity towards the N3IWF for the second AMF; and create an NGAP UE association towards the N3IWF for the second AMF (¶ 0059, 0106, 0117-0118, 0121, 0136-0137, the PDN GW may serve as an anchor point for mobility management with a 3GPP network and a non-3GPP network (e.g., an unreliable network such as an interworking wireless local area network (I-WLAN) and Accept message includes information indicating that the 5G-GUTI is changed or information indicating that a 5G-GUTI is newly allocated, a newly allocated 5G-GUTI may be provided to the UE by the Registration Accept message).  
Regarding claim 11, Wong et al and Kim disclose in claim 1 further, Wong et al discloses, wherein the first 5G-GUTI comprises a native 5G-GUTI assigned by the first PLMN or a second PLMN that is equivalent to the first PLMN (¶ 0131, fig. 6a, steps 602a, 604 and ¶ 0169, FIG. 6a is a ladder diagram illustrating an exemplary embodiment of a call flow for DRM-enabled UE.sub.e registration to PLMN.sub.1 and PLMN.sub.2 (e.g., HPLMN and SPLMN, respectively) according to the present disclosure. At step 602a of the methodology 600 of FIG. 6a, the UE.sub.e is configured to include data relating to PLMN.sub.1 422 and PLMN.sub.2 424. This configuration may occur upon initial setup or registration of the UE.sub.e 402, sequentially as the different PLMNs are encountered, or via yet other mechanism such as user-initiated/conducted configuration. In that PLMN.sub.1 is the HPLMN for the UE.sub.e 402, this data is resident at initial setup of the UEe within its own HPLMN, and is stored for example in the USIM of the UE.sub.e (see FIG. 9 herein). Conversely, since PLMN.sub.2 (SPLMN) is not the UE.sub.e's home network, it may obtain this information via e.g., a list of PLMN IDs (e.g., MCC+MNC) provided to the UE.sub.e 402 and stored locally thereon (for example, also in the UE.sub.e USIM and also see Kim ¶ 0117-0118, 0121, 0136-0137, Accept message includes information indicating that the 5G-GUTI is changed or information indicating that a 5G-GUTI is newly allocated, a newly allocated 5G-GUTI may be provided to the UE by the Registration Accept message). Therefore, before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of Wong by specifically adding feature in order to enhance system performance to improving signaling overhead of mobility management and enables receiving the deregistration request message from the UE by using the new AMF so as to assign the new 5G-GUTI to the UE, so that paging is performed through the new 5G-GUTI as taught by Kim).  
Regarding claim 12, Wong et al and Kim disclose in claim 1 further, Wong et al discloses, wherein the first 5G-GUTI comprises a native 5G-GUTI assigned by a second PLMN that is not the first PLMN nor equivalent to the first PLMN (¶ 0131, fig. 6a, steps 602a, 604 and ¶ 0169, FIG. 6a is a ladder diagram illustrating an exemplary embodiment of a call flow for DRM-enabled UE.sub.e registration to PLMN.sub.1 and PLMN.sub.2 (e.g., HPLMN and SPLMN, respectively) according to the present disclosure. At step 602a of the methodology 600 of FIG. 6a, the UE.sub.e is configured to include data relating to PLMN.sub.1 422 and PLMN.sub.2 424. This configuration may occur upon initial setup or registration of the UE.sub.e 402, sequentially as the different PLMNs are encountered, or via yet other mechanism such as user-initiated/conducted configuration. In that PLMN.sub.1 is the HPLMN for the UE.sub.e 402, this data is resident at initial setup of the UEe within its own HPLMN, and is stored for example in the USIM of the UE.sub.e (see FIG. 9 herein). Conversely, since PLMN.sub.2 (SPLMN) is not the UE.sub.e's home network, it may obtain this information via e.g., a list of PLMN IDs (e.g., MCC+MNC) provided to the UE.sub.e 402 and stored locally thereon (for example, also in the UE.sub.e USIM and also see Kim ¶ 0117-0118, 0121, 0136-0137, Accept message includes information indicating that the 5G-GUTI is changed or information indicating that a 5G-GUTI is newly allocated, a newly allocated 5G-GUTI may be provided to the UE by the Registration Accept message). Therefore, before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of Wong by specifically adding feature in order to enhance system performance to improving signaling overhead of mobility management and enables receiving the deregistration request message from the UE by using the new AMF so as to assign the new 5G-GUTI to the UE, so that paging is performed through the new 5G-GUTI as taught by Kim). 
 Regarding claim 13, Wong et al and Kim disclose in claim 1 further, Wong et al discloses, wherein the registration accept message comprises an indication of successful registration of the UE for both third generation partnership project (3 GPP) access and non-3GPP access (¶ 0131, fig. 6a, steps 602a, 604 and ¶ 0169, FIG. 6a is a ladder diagram illustrating an exemplary embodiment of a call flow for DRM-enabled UE.sub.e registration to PLMN.sub.1 and PLMN.sub.2 (e.g., HPLMN and SPLMN, respectively) according to the present disclosure. At step 602a of the methodology 600 of FIG. 6a, the UE.sub.e is configured to include data relating to PLMN.sub.1 422 and PLMN.sub.2 424. This configuration may occur upon initial setup or registration of the UE.sub.e 402, sequentially as the different PLMNs are encountered, or via yet other mechanism such as user-initiated/conducted configuration. In that PLMN.sub.1 is the HPLMN for the UE.sub.e 402, this data is resident at initial setup of the UEe within its own HPLMN, and is stored for example in the USIM of the UE.sub.e (see FIG. 9 herein). Conversely, since PLMN.sub.2 (SPLMN) is not the UE.sub.e's home network, it may obtain this information via e.g., a list of PLMN IDs (e.g., MCC+MNC) provided to the UE.sub.e 402 and stored locally thereon (for example, also in the UE.sub.e USIM and also see Kim ¶ 0117-0118, 0121, 0136-0137, Accept message includes information indicating that the 5G-GUTI is changed or information indicating that a 5G-GUTI is newly allocated, a newly allocated 5G-GUTI may be provided to the UE by the Registration Accept message). Therefore, before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of Wong by specifically adding feature in order to enhance system performance to improving signaling overhead of mobility management and enables receiving the deregistration request message from the UE by using the new AMF so as to assign the new 5G-GUTI to the UE, so that paging is performed through the new 5G-GUTI as taught by Kim).  
Regarding claim 14, Wong et al and Kim disclose in claim 1 further, Wong et al discloses, one or more non-transitory computer-readable media storing instructions that, when executed by one or more processors (abstract, ¶ 0187), cause a user equipment (UE) to: 
generate a first message that includes a first fifth-generation globally unique temporary identifier (5G-GUTI) assigned by a first public land mobile network (PLMN) for the UE (¶ 0169, UEe 402 is a USIM apparatus 927 fig. 9, which is configured to securely store (and provide ancillary processing related to) both the legacy (4G/4.5G) GUTI and the 5G GUTI, which enables the UE.sub.e to register within the two separate networks (e.g., PLMN2 and PLMN1, respectively in FIG. 4a). In one embodiment, the 5G and 4G GUTIs are received by the UE.sub.e 402 pursuant to the registration/attach procedures of FIG. 6a (see steps 604 and 618), and stored within the USIM 927 in respective storage elements thereof e.g., SE's or cryptographically secure elements); 
encode the first message for transmission to a fifth-generation core (5GC) network of a second PLMN PLMN (¶ 0131, 0133, fig. 6a, steps 602a, 604 and ¶ 0169, UE.sub.e 402 sends a Registration Request message to the AMF 446 (via the 5G RAN DU/CU). In one variant, the 5G registration procedures as defined in 3GPP TS 23.502 (Section 4.2.2.2), incorporated herein by reference in its entirety, are utilized for this step); 
Wong et al does not specifically disclose, receive a registration accept message that includes a second 5G-GUTI.
In the same field of endeavor, Kim discloses, receive a second message that includes a second 5G-GUTI; and access the second PLMN using the second 5G-GUTI (¶ 0117-0118, 0121, 0136-0137, Accept message includes information indicating that the 5G-GUTI is changed or information indicating that a 5G-GUTI is newly allocated, a newly allocated 5G-GUTI may be provided to the UE by the Registration Accept message). Therefore, before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of Wong by specifically adding feature in order to enhance system performance to improving signaling overhead of mobility management and enables receiving the deregistration request message from the UE by using the new AMF so as to assign the new 5G-GUTI to the UE, so that paging is performed through the new 5G-GUTI as taught by Kim.
  Regarding claim 15, Wong et al and Kim disclose in claim 1 further, Wong et al discloses, wherein the first 5G-GUTI comprises a native 5G-GUTI assigned by the second PLMN (¶ 0131, fig. 6a, steps 602a, 604 and ¶ 0169, FIG. 6a is a ladder diagram illustrating an exemplary embodiment of a call flow for DRM-enabled UE.sub.e registration to PLMN.sub.1 and PLMN.sub.2 (e.g., HPLMN and SPLMN, respectively) according to the present disclosure. At step 602a of the methodology 600 of FIG. 6a, the UE.sub.e is configured to include data relating to PLMN.sub.1 422 and PLMN.sub.2 424. This configuration may occur upon initial setup or registration of the UE.sub.e 402, sequentially as the different PLMNs are encountered, or via yet other mechanism such as user-initiated/conducted configuration. In that PLMN.sub.1 is the HPLMN for the UE.sub.e 402, this data is resident at initial setup of the UEe within its own HPLMN, and is stored for example in the USIM of the UE.sub.e (see FIG. 9 herein). Conversely, since PLMN.sub.2 (SPLMN) is not the UE.sub.e's home network, it may obtain this information via e.g., a list of PLMN IDs (e.g., MCC+MNC) provided to the UE.sub.e 402 and stored locally thereon (for example, also in the UE.sub.e USIM and also see Kim ¶ 0117-0118, 0121, 0136-0137, Accept message includes information indicating that the 5G-GUTI is changed or information indicating that a 5G-GUTI is newly allocated, a newly allocated 5G-GUTI may be provided to the UE by the Registration Accept message). Therefore, before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of Wong by specifically adding feature in order to enhance system performance to improving signaling overhead of mobility management and enables receiving the deregistration request message from the UE by using the new AMF so as to assign the new 5G-GUTI to the UE, so that paging is performed through the new 5G-GUTI as taught by Kim).
  Regarding claim 16, Wong et al and Kim disclose in claim 1 further, Wong et al discloses, wherein the first 5G-GUTI comprises a native 5G-GUTI assigned by a third PLMN that is equivalent to the second PLMN (¶ 0131, fig. 6a, steps 602a, 604 and ¶ 0169, FIG. 6a is a ladder diagram illustrating an exemplary embodiment of a call flow for DRM-enabled UE.sub.e registration to PLMN.sub.1 and PLMN.sub.2 (e.g., HPLMN and SPLMN, respectively) according to the present disclosure. At step 602a of the methodology 600 of FIG. 6a, the UE.sub.e is configured to include data relating to PLMN.sub.1 422 and PLMN.sub.2 424. This configuration may occur upon initial setup or registration of the UE.sub.e 402, sequentially as the different PLMNs are encountered, or via yet other mechanism such as user-initiated/conducted configuration. In that PLMN.sub.1 is the HPLMN for the UE.sub.e 402, this data is resident at initial setup of the UEe within its own HPLMN, and is stored for example in the USIM of the UE.sub.e (see FIG. 9 herein). Conversely, since PLMN.sub.2 (SPLMN) is not the UE.sub.e's home network, it may obtain this information via e.g., a list of PLMN IDs (e.g., MCC+MNC) provided to the UE.sub.e 402 and stored locally thereon (for example, also in the UE.sub.e USIM and also see Kim ¶ 0117-0118, 0121, 0136-0137, Accept message includes information indicating that the 5G-GUTI is changed or information indicating that a 5G-GUTI is newly allocated, a newly allocated 5G-GUTI may be provided to the UE by the Registration Accept message).
  Regarding claim 17, Wong et al and Kim disclose in claim 1 further, Wong et al discloses, wherein the first 5G-GUTI comprises a native 5G-GUTI assigned by a third PLMN that is not the second PLMN nor equivalent to the second PLMN (¶ 0131, fig. 6a, steps 602a, 604 and ¶ 0169, FIG. 6a is a ladder diagram illustrating an exemplary embodiment of a call flow for DRM-enabled UE.sub.e registration to PLMN.sub.1 and PLMN.sub.2 (e.g., HPLMN and SPLMN, respectively) according to the present disclosure. At step 602a of the methodology 600 of FIG. 6a, the UE.sub.e is configured to include data relating to PLMN.sub.1 422 and PLMN.sub.2 424. This configuration may occur upon initial setup or registration of the UE.sub.e 402, sequentially as the different PLMNs are encountered, or via yet other mechanism such as user-initiated/conducted configuration. In that PLMN.sub.1 is the HPLMN for the UE.sub.e 402, this data is resident at initial setup of the UEe within its own HPLMN, and is stored for example in the USIM of the UE.sub.e (see FIG. 9 herein). Conversely, since PLMN.sub.2 (SPLMN) is not the UE.sub.e's home network, it may obtain this information via e.g., a list of PLMN IDs (e.g., MCC+MNC) provided to the UE.sub.e 402 and stored locally thereon (for example, also in the UE.sub.e USIM and also see Kim ¶ 0117-0118, 0121, 0136-0137, Accept message includes information indicating that the 5G-GUTI is changed or information indicating that a 5G-GUTI is newly allocated, a newly allocated 5G-GUTI may be provided to the UE by the Registration Accept message). Therefore, before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of Wong by specifically adding feature in order to enhance system performance to improving signaling overhead of mobility management and enables receiving the deregistration request message from the UE by using the new AMF so as to assign the new 5G-GUTI to the UE, so that paging is performed through the new 5G-GUTI as taught by Kim).
  Regarding claim 18, Wong et al and Kim disclose in claim 1 further, Wong et al discloses, wherein the first message is configured to register for access to the second PLMN while being connected to a first PLMN (¶ 0131, fig. 6a, steps 602a, 604 and ¶ 0169, FIG. 6a is a ladder diagram illustrating an exemplary embodiment of a call flow for DRM-enabled UE.sub.e registration to PLMN.sub.1 and PLMN.sub.2 (e.g., HPLMN and SPLMN, respectively) according to the present disclosure. At step 602a of the methodology 600 of FIG. 6a, the UE.sub.e is configured to include data relating to PLMN.sub.1 422 and PLMN.sub.2 424. This configuration may occur upon initial setup or registration of the UE.sub.e 402, sequentially as the different PLMNs are encountered, or via yet other mechanism such as user-initiated/conducted configuration. In that PLMN.sub.1 is the HPLMN for the UE.sub.e 402, this data is resident at initial setup of the UEe within its own HPLMN, and is stored for example in the USIM of the UE.sub.e (see FIG. 9 herein). Conversely, since PLMN.sub.2 (SPLMN) is not the UE.sub.e's home network, it may obtain this information via e.g., a list of PLMN IDs (e.g., MCC+MNC) provided to the UE.sub.e 402 and stored locally thereon (for example, also in the UE.sub.e USIM and also see Kim ¶ 0117-0118, 0121, 0136-0137, Accept message includes information indicating that the 5G-GUTI is changed or information indicating that a 5G-GUTI is newly allocated, a newly allocated 5G-GUTI may be provided to the UE by the Registration Accept message).  
Regarding claim 19, Wong et al and Kim disclose in claim 1 further, Wong et al discloses, wherein the instructions cause the UE to: access the second PLMN using the second 5G-GUTI; and access the first PLMN using the first 5G-GUTI (¶ 0131, fig. 6a, steps 602a, 604 and ¶ 0169, FIG. 6a is a ladder diagram illustrating an exemplary embodiment of a call flow for DRM-enabled UE.sub.e registration to PLMN.sub.1 and PLMN.sub.2 (e.g., HPLMN and SPLMN, respectively) according to the present disclosure. At step 602a of the methodology 600 of FIG. 6a, the UE.sub.e is configured to include data relating to PLMN.sub.1 422 and PLMN.sub.2 424. This configuration may occur upon initial setup or registration of the UE.sub.e 402, sequentially as the different PLMNs are encountered, or via yet other mechanism such as user-initiated/conducted configuration. In that PLMN.sub.1 is the HPLMN for the UE.sub.e 402, this data is resident at initial setup of the UEe within its own HPLMN, and is stored for example in the USIM of the UE.sub.e (see FIG. 9 herein). Conversely, since PLMN.sub.2 (SPLMN) is not the UE.sub.e's home network, it may obtain this information via e.g., a list of PLMN IDs (e.g., MCC+MNC) provided to the UE.sub.e 402 and stored locally thereon (for example, also in the UE.sub.e USIM and also see Kim ¶ 0117-0118, 0121, 0136-0137, Accept message includes information indicating that the 5G-GUTI is changed or information indicating that a 5G-GUTI is newly allocated, a newly allocated 5G-GUTI may be provided to the UE by the Registration Accept message). Therefore, before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of Wong by specifically adding feature in order to enhance system performance to improving signaling overhead of mobility management and enables receiving the deregistration request message from the UE by using the new AMF so as to assign the new 5G-GUTI to the UE, so that paging is performed through the new 5G-GUTI as taught by Kim). 
 Regarding claim 20, Wong et al and Kim disclose in claim 1 further, Wong et al discloses, wherein the second message comprises an indication of successful registration of the UE for both third generation partnership project (3GPP) access and non-3GPP access(¶ 0131, fig. 6a, steps 602a, 604 and ¶ 0169, FIG. 6a is a ladder diagram illustrating an exemplary embodiment of a call flow for DRM-enabled UE.sub.e registration to PLMN.sub.1 and PLMN.sub.2 (e.g., HPLMN and SPLMN, respectively) according to the present disclosure. At step 602a of the methodology 600 of FIG. 6a, the UE.sub.e is configured to include data relating to PLMN.sub.1 422 and PLMN.sub.2 424. This configuration may occur upon initial setup or registration of the UE.sub.e 402, sequentially as the different PLMNs are encountered, or via yet other mechanism such as user-initiated/conducted configuration. In that PLMN.sub.1 is the HPLMN for the UE.sub.e 402, this data is resident at initial setup of the UEe within its own HPLMN, and is stored for example in the USIM of the UE.sub.e (see FIG. 9 herein). Conversely, since PLMN.sub.2 (SPLMN) is not the UE.sub.e's home network, it may obtain this information via e.g., a list of PLMN IDs (e.g., MCC+MNC) provided to the UE.sub.e 402 and stored locally thereon (for example, also in the UE.sub.e USIM and also see Kim ¶ 0117-0118, 0121, 0136-0137, Accept message includes information indicating that the 5G-GUTI is changed or information indicating that a 5G-GUTI is newly allocated, a newly allocated 5G-GUTI may be provided to the UE by the Registration Accept message). Therefore, before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of Wong by specifically adding feature in order to enhance system performance to improving signaling overhead of mobility management and enables receiving the deregistration request message from the UE by using the new AMF so as to assign the new 5G-GUTI to the UE, so that paging is performed through the new 5G-GUTI as taught by Kim).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAWAR IQBAL whose telephone number is (571)272-7909. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on 5712723965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KHAWAR IQBAL/Primary Examiner, Art Unit 2643